Citation Nr: 0944405	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-21 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen the matter of whether the character of 
the appellant's discharge from service acts as a bar to 
Department of Veterans Affairs (VA) gratuitous benefits and, 
if so, whether the character of discharge constitutes such a 
bar. 


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The appellant served on active duty from June 1969 to October 
1971, with several periods of time lost without pay during 
that time.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the VA Regional Office (RO) in St. 
Petersburg, Florida.  In June 2006, the appellant filed a 
claim for service connection for spinal stenosis, 
hypertension, asthma, and posttraumatic stress disorder 
(PTSD), indicating that he had been denied service connection 
previously but he wanted to be reconsidered.  In October 
2006, the RO advised the appellant that his previous 
unspecified claim for VA compensation had been disallowed due 
to the character of his discharge.  Additionally, the 
appellant was advised that, although he was ineligible for VA 
gratuitous benefits (such as compensation) due to the 
character of his discharge, he was still eligible to receive 
VA health care services for any disabilities that were found 
to be service-connected for that purpose.  The appellant 
disputed the determination as to the character of his 
discharge, and a statement of the case was issued in May 
2007.  The RO did not address the issue of whether new and 
material evidence has been received sufficient to reopen the 
matter; however, such issue is a threshold question in any 
case involving a previously denied claim.  See Wakeford v. 
Brown, 8 Vet. App. 237, 239-40 (1995).  As such, the issue on 
appeal as been recharacterized as stated above.  

This case was previously before the Board in March 2009, at 
which point it was remanded to afford the appellant his 
requested hearing.  The appellant failed to appear for the 
scheduled hearing, and he has not requested that the hearing 
be rescheduled.  See 38 C.F.R. § 20.704(d) (2009).

The Board notes that the appellant has submitted VA treatment 
records to the Board that were not before the agency of 
jurisdiction (AOJ), and no waiver was received in conjunction 
with such evidence.  Generally, when the Board receives 
pertinent evidence that was not initially considered by the 
AOJ, the evidence must be referred to the AOJ for review 
unless the claimant waives this procedural requirement.  38 
C.F.R. §§ 20.800, 20.1304(c) (2008).  In this case, the Board 
finds that the appellant will not be prejudiced by the 
consideration of the newly submitted evidence at this time 
for the purpose of determining whether new and material 
evidence has been submitted to reopen the matter on appeal.  
In this regard, the Board's decision to reopen the matter 
based on such evidence is completely favorable, and the AOJ 
will have an opportunity to fully consider such evidence upon 
remand.

The Board finds herein that new and material evidence has 
been received sufficient to reopen the matter of whether the 
character of the appellant's discharge from service acts as a 
bar to VA gratuitous benefits.  However, the merits of the 
matter are addressed in the REMAND portion of the decision 
below and are REMANDED to the Department of Veterans Affairs 
Regional Office.


FINDINGS OF FACT

1.  The last final denial of the appellant's claim for VA 
gratuitous benefits based on the character of his discharge 
from service was issued in October 1978.

2.  Evidence received since the October 1978 denial is 
neither cumulative nor redundant of the evidence of record at 
the time of the prior decision and, when presumed credible, 
raises a reasonable possibility of substantiating the 
appellant's claim, i.e., changing the outcome of the 
determination as to the effect of the character of his 
discharge on his entitlement to VA gratuitous benefits. 


CONCLUSIONS OF LAW

1.  The October 1978 denial of the appellant's claim for VA 
gratuitous benefits based on the character of his discharge 
from service was final.  38 U.S.C. § 4005(c) (1976) [38 
U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1978) [38 C.F.R. §§ 3.160, 20.302, 20.1103 (2009)]. 

2.  Evidence received since October 1978 is new and material, 
such that the matter of whether the character of the 
appellant's discharge from service acts as a bar to VA 
gratuitous benefits must be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, the Board finds that, as the decision herein 
to reopen the matter of whether the character of the 
appellant's discharge from service acts as a bar to VA 
gratuitous benefits is completely favorable, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations in 
that regard.

The appellant served on active duty in the U.S. Army from 
June 1969 to October 1971, when he received a discharge 
"under conditions other than honorable."  In April 1972, VA 
issued an administrative decision determining that the 
character of his discharge was under dishonorable conditions 
and, therefore, constitutes a bar to VA gratuitous benefits.  
The appellant was notified but did not appeal from such 
determination.  However, he applied to the service department 
for an upgrade of the character of his discharge in April 
1977, which was granted under the Department of Defense (DD) 
Discharge Review Program (Special).  Consequently, effective 
May 1977, the appellant's discharge was upgraded to a general 
discharge under honorable conditions.  The appellant was 
issued a certificate and a DD Form 257A documenting the 
upgrade.  

The appellant then began receiving VA educational assistance 
benefits.  However, in March 1978, he was notified that, 
pursuant to Public Law 95-126, continuance of such benefits 
was contingent upon a review of his special upgraded 
discharge by both the military Discharge Review Board and by 
VA.  The appellant did not respond to such notice.  In May 
1978, the Army Discharge Review Board issued a final 
determination that the appellant did not qualify for an 
upgrade under generally applicable standards, and it voted 
unanimously not to affirm the upgrade.  

Subsequently, in October 1978, VA determined that the 
appellant's original discharge "under conditions other than 
honorable" was the result of willful and persistent 
misconduct and was considered to be under dishonorable 
conditions.  The appellant was notified of such decision, of 
the fact that this determination meant that the character of 
his discharge from service constituted a bar to VA gratuitous 
benefits, and of his appellate rights.  The appellant did not 
timely appeal and, therefore, the decision became final.  See 
38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 7105(c) (West 
2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978) [38 C.F.R. 
§§ 3.160, 20.302, 20.1103 (2009)].

The Board notes that the appellant has submitted numerous 
claims for VA benefits over the years, including service 
connection for PTSD.  He has been informed repeatedly that 
the character of his discharge was previously determined to 
act as a bar to such benefits.  See, e.g., notices issued in 
August 1983, October 1985, February 1986, January 1999, March 
1999, and April 2002.  However, as such notices did not 
include an adjudication of the matter and did not inform the 
appellant of his rights to appeal such determination, they 
are not considered final.  Accordingly, the Board finds that 
the last final denial of the appellant's claim for VA 
gratuitous benefits was issued in October 1978.

In June 2006, the appellant applied to reopen his previously 
denied service connection claim for PTSD, as well as for 
several new service connection claims.  A disability claim 
that was previously the subject of a final denial based on 
the character of the claimant's discharge is subject to 
reopening under 38 U.S.C. § 5108.  D'Amico v. West, 209 F.3d 
1322, 1326-27 (Fed.Cir.2000); Beck v. West, 13 Vet. App. 535, 
539 (2000).  Under 38 U.S.C.A. § 5108, if new and material 
evidence is received with respect to a claim which has been 
finally disallowed, the Secretary shall reopen such claim and 
review the former disposition of the claim.  

For the purpose of establishing whether new and material 
evidence has been received to reopen a claim, all evidence 
received is to be presumed credible.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  For claims to reopen that are 
received on or after August 29, 2001, 38 C.F.R. § 3.156(a) 
provides that new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and it must raise 
a reasonable possibility of substantiating the claim.   

In this case, evidence received since the last final denial 
of the appellant's claim for VA gratuitous benefits includes 
VA treatment records in which the appellant reported that he 
was hospitalized for 6 months for psychiatric treatment 
during service in Vietnam.  See, e.g., February 2007 
psychology consult.  This evidence is new, in that it has not 
previously been considered by agency decisionmakers.  The 
evidence is also material because it relates to an 
unestablished fact necessary to substantiate the appellant's 
claims, namely, whether he was insane at the time of the acts 
that led to his discharge from service, such that he would 
not be barred from entitlement to VA benefits.  See 38 U.S.C. 
§ 5303(b); 38 C.F.R. § 3.12(b).  When the credibility is 
assumed, such evidence raises a reasonable possibility of 
substantiating the appellant's claim, i.e., changing the 
outcome of the determination as to whether the character of 
his discharge constitutes a bar to VA gratuitous benefits.  
As such, the Board finds that new and material evidence has 
been received sufficient to reopen the matter of whether the 
character of the appellant's discharge from service acts as a 
bar to VA gratuitous benefits.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a). 


ORDER

New and material evidence having been received, the 
application to reopen the matter of whether the character of 
the appellant's discharge from service acts as a bar to VA 
gratuitous benefits is granted.


REMAND

As discussed below, the Board finds that VA must make a 
determination as to whether the character of the appellant's 
discharge from service constitutes a bar to VA gratuitous 
benefits, and that further development as to such matter is 
necessary for a fair adjudication of the appellant's current 
claims.

As noted above, the appellant was initially discharged from 
active duty service in October 1971 "under conditions other 
than honorable."  However, effective May 1977, the character 
of his discharge was upgraded to a general discharge under 
honorable conditions under the DD Discharge Review Program 
(Special), and he was issued a certificate and a DD Form 257A 
documenting the upgrade.  

Generally, a decision by a service-department discharge 
review board to upgrade a person's discharge to honorable or 
general is sufficient to set aside any bar to VA benefits, 
except a discharge pursuant to a general court-martial.  38 
C.F.R. § 3.12(f).  However, Congress has decided that such an 
upgrade does not remove to the bar to VA benefits unless an 
additional case-by-case review of the discharge reveals that 
the upgrade was appropriate under uniform, published 
standards and generally applicable procedures.  D'Amico v. 
West, 209 F.3d 1322, 1323-24 (Fed. Cir. 2000) (citing 38 
U.S.C. § 5303(e)(2)(A)).

Here, the character of the appellant's discharge underwent 
the required additional case-by-case review.  In May 1978, 
the Army Discharge Review Board issued a final determination 
that the appellant did not qualify for an upgrade under 
generally applicable standards and voted unanimously not to 
affirm the upgrade.  The Discharge Review Board found that 
the appellant's record of service, including his disciplinary 
record and the offense that was pending at the time of his 
separation, did not warrant an upgrade under historically 
proven procedures.  The Discharge Review Board noted the 
appellant's accomplishments during service; however, it found 
that such accomplishments were not sufficient to mitigate his 
misconduct to the point that affirmation of the upgrade could 
be considered appropriate.  

As noted above, the appellant continued to pursue claims with 
VA over the years.  On each occasion, including the current 
proceedings, he was informed that it had been determined 
previously that he was barred from entitlement to VA 
gratuitous benefits due to the character of his discharge.  
The appellant contends that he is entitled to VA benefits, 
including compensation for service connection for spinal 
stenosis, hypertension, asthma, and PTSD, based on the 
upgrade of his character of discharge effective in May 1977.  
However, as the appellant's upgraded discharge was not 
affirmed upon second review by the Army Discharge Review 
Board, such upgrade does not remove any bar to VA benefits 
based on the original character of his discharge.  See 
D'Amico, 209 F.3d at 1323-24; 38 U.S.C. § 5303(e)(2)(A).  
Accordingly, as the appellant's claim has been reopened, VA 
must make a determination as to the effect of the character 
of the appellant's discharge on his eligibility for VA 
gratuitous benefits.

Although a person may be otherwise entitled, a discharge 
under dishonorable conditions is a bar to VA gratuitous 
benefits for that period of service.  38 U.S.C. § 5303; 38 
C.F.R. § 3.12(a); Gardner v. Shinseki, 22 Vet. App. 415, 418-
19 (2009); Cropper v. Brown, 6 Vet. App. 450, 452-53 (1994).  
For VA purposes, 38 U.S.C. § 5303 and 38 C.F.R. § 3.12 
provide that a person receiving a discharge under "other 
than honorable conditions" may be considered to have been 
discharged under dishonorable conditions under certain 
circumstances.  See also Camarena v. Brown, 6 Vet. App. 565 
(1994) (noting that 38 C.F.R. § 3.12 does not limit 
"dishonorable conditions" to only those cases where 
dishonorable discharge was adjudged).  Relevant to this case, 
38 C.F.R. § 3.12(d) specifies that a discharge under 
conditions other than honorable will be considered to have 
been issued under dishonorable conditions for VA purposes if 
it was given for "acceptance of an undesirable discharge to 
escape trial by general court martial" or for "[w]illful 
and persistent misconduct."  38 C.F.R. § 3.12(d)(1)&(4).  A 
discharge because of a minor offense will not be considered 
willful and persistent misconduct if the person's service was 
otherwise honest, faithful, and meritorious.  38 U.S.C. § 
3.12(d)(4).  

Notwithstanding the above, the character of discharge will 
not constitute a bar to VA benefits if the person was insane 
at the time of committing the offense(s) that led to the 
discharge.  38 U.S.C. § 5303(b); 38 C.F.R. § 3.12(b).  When 
determining whether a person was insane at the time he 
committed an offense, the rating agency must base its 
decision on all the evidence procurable relating to the 
period involved.  38 C.F.R. § 3.354(b).  Insanity is defined 
for VA purposes as follows:

An insane person is one who, while not 
mentally defective or constitutionally 
psychopathic, except when a psychosis 
has been engrafted upon such basic 
condition, exhibits, due to disease, a 
more or less prolonged deviation from 
his normal method of behavior; or who 
interferes with the peace of society; 
or who has so departed (become 
antisocial) from the accepted standards 
of the community to which by birth and 
education he belongs as to lack the 
adaptability to make further adjustment 
to the social customs of the community 
in which he resides.
 
38 C.F.R. § 3.354(a); see also Zang v. Brown, 8 Vet. App. 
246, 253 (1995) (stating that the phrase "due to disease" 
applies to all three circumstances provided in § 3.354(a)); 
VA Gen. Coun. Prec. 20-97 (May 22, 1997) (clarifying VA's 
definition of insanity).  A diagnosis of insanity requires 
competent medical evidence of that condition.  Zang, 8 Vet. 
App. at 254-55.  Mental illness is not necessarily the same 
as insanity, and insanity need not be causally connected to 
the misconduct that led to the discharge; however, the 
insanity must be concurrent to the acts that led to 
discharge.  Beck, 13 Vet. App. at 539; see also Stringham v. 
Brown, 8 Vet. App. 445, 448 (1995); Zang, 8 Vet. App. at 253.  

Here, the AOJ determined that the appellant's discharge was 
due to willful and persistent misconduct and is considered to 
be under dishonorable conditions, thereby barring him from 
entitlement to VA gratuitous benefits.  Further, the AOJ 
found that the appellant was discharged under other than 
honorable conditions based on his request to be discharged 
for the good of the service to avoid trial by special court 
martial, after having been counseled on the probable 
consequences of such discharge.  See May 2007 statement of 
the case (SOC).  However, although the May 2007 SOC listed 
the provisions of 38 U.S.C. § 5303(b) and 38 C.F.R. § 
3.12(b), the AOJ did not address such provisions in the 
decision.  As the evidence of record indicates that the 
appellant may have had PTSD or other mental condition during 
service, see, e.g., February 2007 VA psychological consult, 
it is possible that he may have been insane at the time that 
he committed the offenses that led to his discharge under 
conditions other than honorable.  Accordingly, the Board 
finds that a remand is necessary for further development of 
this matter.  

Specifically, the appellant was not provided with notice of 
the types of evidence he needed to submit to establish 
veteran status, including that there is no bar to VA benefits 
if he was insane at the time of committing the offense(s) 
that led to the discharge.  As such, he has not been given a 
meaningful opportunity to participate in the processing of 
his claim.  See Dennis v. Nicholson, 21 Vet. App. 18, 20-22 
(2007).  As the matter was not readjudicated after the 
appellant was notified of these provisions in the May 2007 
SOC, such defect has not been cured, and there is no 
indication of record that the appellant was actually aware of 
the provisions regarding insanity.  Cf. Mayfield v. 
Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006) (timing 
defect may be cured by readjudicating the claim after a VCAA-
compliant notice has been sent); Sanders v. Nicholson, 487 
F.3d 881, 889 (2007) (content error in VCAA notice may be 
shown to be nonprejudicial where the claimant had actual 
knowledge of what was necessary to substantiate the claim and 
the claim was otherwise properly developed).  Upon remand, 
the appellant should be provided with a VCAA-compliant notice 
which specifically informs him of the types of evidence 
necessary to establish veteran status, including that there 
is no bar to VA benefits if he was insane at the time of 
committing the offense(s) that led to his discharge under 
other than honorable conditions.

Additionally, there is an indication that there may be 
outstanding service treatment records relevant to the 
character of the appellant's discharge.  VA's duty to assist 
applies to all claimants, regardless of whether they have 
established veteran status.  Gardner v. Shinseki, 22 Vet. 
App. 415, 421-22 (2009); see also Canlas v. Nicholson, 21 
Vet. App. 312, 316 (2007) (VA's duty to assist applies to all 
five elements of claim, including verifying veteran status).  
The burden to prove veteran status by a preponderance of the 
evidence before being considered a "claimant" is no longer 
controlling law.  See Gardner, 22 Vet. App. at 421 n.5; 
D'Amico, 209 F.3d at 1326-27 (overruling Laruan v. West, 11 
Vet. App. 80, 86 (1998) (en banc) and other cases holding 
that claimant must show veteran status by preponderance of 
evidence before benefitting from statutes reserved for 
veterans).  

In this regard, the appellant reported during VA 
psychological consults in 2006 and 2007 that he was 
hospitalized in Saigon for 6 months for psychiatric treatment 
during service.  Such records are not in the claims file, and 
a summary of the appellant's treatment history lists no dates 
during his period in Vietnam.  Additionally, the appellant 
reported to his VA provider in January 2004 that he was 
hospitalized for 100 days for mental problems in the 1970s.  
Upon remand, the appellant should be requested to identify 
any inpatient or outpatient treatment for mental condition 
that he received during service, to include any 
hospitalization in Saigon.  Additionally, he should be 
requested to identify any inpatient or outpatient VA or 
private treatment that he received for a mental condition 
within one year following service, or from October 1971 
through October 1972.  The AOJ should make reasonable 
attempts to obtain any identified in-service or post-service 
treatment records, and the appellant should be provided the 
opportunity to provide any such records if the AOJ's attempts 
are unsuccessful.  

The Board notes that there is an indication that there may be 
additional outstanding post-service VA and private treatment 
records concerning the appellant's mental health, including 
any hospitalization in the 1970s subsequent to the year after 
discharge, and treatment at Lovelace Medical Center in 1985.  
However, as the relevant inquiry is whether the appellant was 
insane at the time he committed the offense(s) that led to 
his discharge, the Board finds that it is only necessary to 
obtain the above-described treatment records for a fair 
adjudication of such matter.  VA treatment records currently 
in the claims file include the appellant's report of in-
service mental problems, as well as antisocial behavior prior 
to service.  See, e.g., February 2007 psychological consult.  
Further, the appellant will have the chance to provide 
further information and argument related to such issue upon 
remand.  

After completing the above-described development, the entire 
claims file should be forwarded to an appropriate VA medical 
professional for an opinion as to whether the appellant was 
insane at the time he committed the offenses that led to his 
discharge.  The examiner should address the criteria set 
forth in 38 C.F.R. § 3.354(a), with consideration of all 
evidence of record, including both lay and medical evidence 
as to the appellant's mental status during service.  

Based on the VA examiner's opinion and all evidence of 
record, if the AOJ determines that the appellant was not 
insane at the time that he committed the offenses that led to 
his discharge, his claims should be readjudicated on that 
basis.  

On the other hand, if the AOJ determines that the appellant 
was insane at the time that he committed the offenses that 
led to his discharge, all necessary development as to the 
appellant's current claims for VA compensation should be 
completed, and such claims should be readjudicated.  
Specifically, the appellant should be provided with VCAA-
compliant notice as to his claims for spinal stenosis, 
hypertension, asthma, and PTSD.  The appellant should be 
specifically requested to provide detailed information as to 
his claimed stressors with regard to his PTSD claim, to 
include completion of a PTSD Questionnaire.  Additionally, he 
should be requested to identify any outstanding VA and 
private treatment records concerning all claimed conditions, 
and reasonable efforts should be made to obtain any 
identified records.  As the appellant has submitted a 
December 1997 decision by the Social Security Administration 
(SSA) determining that he is disabled based on mental 
disability as of 1994, all medical records relevant to such 
decision should also be obtained upon remand.  Further, 
appropriate stressor development should be completed with 
regard to the appellant's PTSD claim and, if any stressors 
are verified, he should be scheduled for a VA examination 
concerning such condition.  The appellant should also be 
scheduled for a VA examination(s) with respect to his other 
claimed conditions (spinal stenosis, hypertension, and 
asthma) if deemed necessary upon further development.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Although the Board regrets the additional delay, it is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the 
appellant's claims so that he is afforded every possible 
consideration.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided 
with VCAA-compliant notice which 
specifically informs him of the types 
of evidence necessary to establish 
veteran status, including that there is 
no bar to VA gratuitous benefits if he 
was insane at the time of committing 
the offenses that led to his discharge 
under other than honorable conditions, 
as provided by 38 U.S.C. § 5303(b) and 
38 C.F.R. §§ 3.12(b) and 3.354(a).

2.  The appellant should be requested 
to identify any inpatient or outpatient 
treatment for a mental condition that 
he received during service, to include 
any hospitalization in Saigon.  

3.  The appellant should be requested 
to identify any inpatient or outpatient 
VA or private treatment that he 
received for any mental condition 
within one year following service, or 
from October 1971 through October 1972, 
and to complete an Authorization and 
Consent to Release Information to VA 
form (VA Form 21-4142) for each non-VA 
provider.  

4.  After obtaining all necessary 
authorizations, reasonable attempts be 
made to obtain the above-described 
records.  All records received should 
be associated with the claims file.  
Requests for service treatment records 
must continue until a determination is 
made that such records do not exist or 
that any further attempts to obtain 
them would be futile.  If any 
identified in-service or post-service 
treatment records are not obtained 
after reasonable efforts have been 
expended, the appellant should be 
notified and given the opportunity to 
provide any such records.

5.  After completing the above-
described development, the entire 
claims file should be forwarded to an 
appropriate VA medical professional for 
an opinion as to whether the appellant 
was insane at the time he committed the 
offenses that led to his discharge.  
The examiner should address the 
criteria set forth in 38 C.F.R. § 
3.354(a), with consideration of all 
evidence of record, including both lay 
and medical evidence as to the 
appellant's mental status during 
service.  If the examiner cannot offer 
an opinion without resulting to 
speculation, such should be indicated 
in the examiner's report, with an 
explanation as to why an opinion cannot 
be offered.

6.  After receiving the VA examiner's 
opinion as to the appellant's mental 
status, and after completing any 
necessary development as may be 
indicated upon remand, including but 
not limited to the development 
described in paragraphs 1 through 5, 
the AOJ should readjudicate the matter 
of whether the character of the 
appellant's discharge constitutes a bar 
to VA gratuitous benefits.  Such 
readjudication should specifically 
address whether the appellant was 
insane at the time he committed the 
offenses that led to his discharge, as 
provided in 38 U.S.C. § 5303(b) and 38 
C.F.R. §§ 3.12(b) and 3.354(a), with 
consideration of the interpretations of 
such provisions as provided in Zang, 8 
Vet. App. 246; VA Gen. Coun. Prec. 20-
97; Beck, 13 Vet. App. 535; and 
Stringham, 8 Vet. App. 445, as 
summarized above.

7.  If the AOJ determines that the 
appellant's discharge was under 
dishonorable conditions and that he was 
not insane at the time that he 
committed the offenses that led to such 
discharge, the RO must adjudicate the 
appellant's service connection claims 
for spinal stenosis, hypertension, 
asthma, and PTSD, following completion 
of all necessary and appropriate 
development.

8.  Following the development above 
requested, the RO must re-adjudicate 
the reopened claim of whether the 
character of the appellant's discharge 
from service acts as a bar to 
Department of Veterans Affairs 
gratuitous benefits.  If the claim 
remains denied, the appellant and his 
representative should be issued a 
supplemental statement of the case 
which addresses all evidence associated 
with the claims file since the last 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of the examination(s) that may be scheduled upon 
REMAND is to obtain information or evidence (or both) which 
may be dispositive of the appeal.  As such, the appellant is 
hereby notified that, pursuant to 38 C.F.R. § 3.655 (2009), 
failure to cooperate by attending any requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


